United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10151
                         Summary Calendar



CLARENCE RANDOLPH BRYANT, also known
as Randy Bryant,

                                    Plaintiff-Appellant,

versus

TOM CALLAHAN; GARY JOHNSON; GERALD GARRETT,
Chairman, Texas Pardon and Parole Board;
CECILIA PRINE, Supervisor, Wichita County
Divisional Parole Office; VICTOR RODRIGUEZ,
Director, Texas Department of Criminal Justice
Parole Division,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:02-CV-15-R
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Clarence Randolph Bryant, Texas prisoner #1060393, appeals

the jury verdict in favor of the defendants in his pro se, in

forma pauperis 42 U.S.C. § 1983 action.     Bryant had alleged that

he was improperly confined in the Wichita County Jail 180 days

past the final discharge date on a five and a half year sentence


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10151
                                  -2-

which was imposed following his conviction for driving while

intoxicated.   Bryant’s motion for leave to file a reply brief

out-of-time is GRANTED.

     Bryant argues that the evidence was insufficient to support

the jury’s verdict.    Bryant failed to move for judgment as a

matter of law prior to or following the entry of the jury verdict

as required by FED. R. CIV. P. 50(a).    Accordingly, review is

limited to plain error.     United States ex rel. Wallace v.

Flintco, Inc., 143 F.3d 955, 960 (5th Cir. 1998).

     Bryant does not show plain error.      The jury obviously chose

to believe the defendants’ witnesses that none of the named

defendants were personally involved in Bryant’s continued

confinement.   “Personal involvement is an essential element of a

civil rights cause of action.”     Thompson v. Steele, 709 F.2d 381,

382 (5th Cir. 1983).

     Bryant avers that the trial court’s jury instruction with

regard to recklessness, intention, and omission of conduct was

ambiguous and misleading.    Because Bryant made no objection to

the manner in which the court issued the jury charge, the error

was not preserved, and review is for plain error.        See FED.

R. CIV. P. 51(c)(1); Hernandez v. Crawford Bldg. Material Co., 321
F.3d 528, 531 (5th Cir. 2003).

     The district court’s instructions mirror this Circuit’s

pattern jury instructions.    FIFTH CIRCUIT PATTERN JURY INSTRUCTIONS

(Civil), § 10.1 (Civil Rights) (West 2004).       Unobjected-to use of
                            No. 04-10151
                                 -3-

pattern jury instruction does not rise to plain error.      United

States v. Fotovich, 885 F.2d 241, 242 & n.1 (5th Cir. 1989).

Further, as there was no evidence that the defendants were

personally involved in Bryant’s continued confinement, there is

no reason to believe that the verdict was incorrect.      Hernandez,
321 F.3d at 531.

     We reject Bryant’s argument that the district court erred in

not granting his motion for a default judgment.      Even if it is

assumed that the defendants failed to produce documents, the

district court did not abuse its discretion by choosing not to

enter a default judgment because Bryant has failed to make any

showing of prejudice.   Mason & Hanger-Silas Mason Co. v. Metal

Trades Council of Amarillo, Tex. and Vicinity, AFL-CIO, 726 F.2d
166, 168 (5th Cir. 1984).

     Bryant avers that he was denied the right to “object” to the

jury verdict.   He contends that he was not aware of his right to

object.   This argument is conclusional.    Bryant fails to state

the basis for any objection to the jury verdict.

     We also reject Bryant’s argument that the district court

erred in denying his motion for appointment of counsel.      Bryant

fails to identify the exceptional circumstances that would have

justified the appointment of counsel.      Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1992).   The judgment of the district

court is AFFIRMED.